United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2962
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Jaime Jacquez Moran

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: March 27, 2017
                               Filed: March 30, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

       After Jaime Moran pleaded guilty to a marijuana conspiracy offense, the
district court1 sentenced him to 144 months in prison, in accordance with the parties’

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, adopting the report and recommendations of the Honorable
joint sentencing stipulation and recommendation. On appeal, newly appointed
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967). For the
reasons explained below, we affirm.

       Counsel argues that Moran’s guilty plea is not voluntary, because trial counsel
failed to challenge the credibility of the government’s informant and to suppress the
informant’s incriminating statements. Counsel also argues that trial counsel was
ineffective for entering into the joint stipulation and recommendation for a 144-month
sentence. Neither of these arguments is properly before us. First, Moran did not seek
below to withdraw his guilty plea; and second, both of his arguments are based on
ineffective assistance of counsel, which we decline to address in this direct criminal
appeal. See United States v. Umanzor, 617 F.3d 1053, 1060-61 (8th Cir. 2010)
(where defendant did not move to withdraw guilty plea in district court, he could not
challenge voluntariness of plea for first time on direct appeal, and any claim that plea
was involuntary needed to be addressed in 28 U.S.C. § 2255 proceedings where
factual record could be further developed); United States v. Ramirez-Hernandez, 449
F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best
litigated in collateral proceedings; this court will consider such claims on direct
appeal only where record is fully developed, where not to act would amount to plain
miscarriage of justice, or where counsel’s error is readily apparent).

      Finally, having reviewed the record independently as required under Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. The
judgment is affirmed.
                       ______________________________




Stephen B. Jackson, Jr., United States Magistrate Judge for the Southern District of
Iowa.

                                          -2-